Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Re claim 2, the last two lines state “…directions according an amount of the moved operating fluid” which does not make sense and appears to be missing one or more words. For sake of examination the claims have been interpreted as shown below in the art rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Park (KR20100053065A).
 	Re claim 1, Park teaches an attachment coupling link (generally 10) for an excavator (paragraph2), comprising: a cover (generally 20) having a pair of boom link coupling shafts (shown in figures in upper 20, not numbered) coupled thereto in parallel with each other, the boom link 
 	Re claim 2, Park teaches the operating cylinder (generally 70) comprises: an operating cylinder body (generally 80) fixedly coupled to the cover (generally 20) between the fixing hook and the pivoting hook, and 
 	Re claim 3, Park teaches the pivoting hook (generally 40) coupled to one end of the pressing rod (generally 90) by means of a pivoting hook cylinder coupling shaft (generally 130), and pivots about the pivoting hook pivoting shaft according to a change in a length of the pressing rod between the operating cylinder body and the pivoting hook cylinder coupling shaft, the second connection bar (generally 30b) being mounted on or dismounted from the pivoting hook.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR20100053065A) in view of Lim (KR20110005057).
 	Re claim 4, Park teaches the connection bar release prevention lever (generally 110) comprises: a pair of lever bodies (generally 110, in figures 9,10 appears to be a pair, however duplication of parts if needed would be obvious to spread to support/locking force out over multiple points); a lever cylinder coupling shaft (generally 170 see figures 5,6,10-14) coupling the pair of lever bodies and the other end of a rod; and a lever pivoting shaft (generally 160) disposed under the lever cylinder coupling shaft (generally 170) to support the pair of lever bodies to pivot with respect to the cover, wherein the pair of lever bodies pivot about the lever pivoting shaft according to a change in the length of the pressing rod and a distance between the pair of lever bodies and the fixing hook is adjusted. Park does not have a single cylinder rod directly attached to the lever bodies (and see above regarding whether the is one or a pair of lever bodies) and does not appear to have dual extending rod style cylinder, though official notice is 
 	It would have been obvious to one of ordinary skill in the art prior to filing to have modified Park as claimed in order to have an equivalent alternative allowing greater powered movement control and to spread out force over more surface locations to extend service life.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR20100053065A) in view of Lim (KR20110005057) and Ito (US 10,184,224).
 	Re claim 5, Park teaches in the second to last paragraph that multiple forms of elastic pressing force (generally 120,250,260,etc.) may be used together adding more degrees of safety to prevent unintentional release of the connection bars of the attachment. Ito shows an additional elastic pressing force means (generally 18) comprising a pivoting hook elastic 
 	Re claim 6, Park as already modified above with known coupling/fastening techniques & their art obvious combinations teaches a second connection bar coupling recess (generally Park 230) is dented on a lower portion of the pivoting hook to have the second connection bar inserted thereinto, wherein a wedge (see Park generally upper 40) extends outward from an upper portion of the pivoting hook to be opposite the second connection bar coupling recess, and wherein the pivoting hook elastic pressing portion comprises: a lower elastic member coupling block (generally Ito 58,44,43) coupled to the wedge; an upper elastic member coupling block (generally Ito 57,44,43) spaced apart from the lower elastic member coupling block; a middle cover coupling shaft (generally Ito 57,44) penetrating through the upper elastic member coupling block to be coupled .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pruteanu (generally figures 3a,b; cylinder rods 96, cylinder 92), Bricker (generally figure 8, cover, cylinder 28) & Miyazaki (generally figures 4,6A-E, cylinder actuator 414,414a) teach double acting cylinders with double rod ends, are well known in the art for multi-directional powered movement of items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652